Case 2:19-cv-09039-SDW-LDW Document 15-2 Filed 04/12/19 Page 1 of 30 PageID: 984




                        &9)*#*5
                     1FSTPOBM*EFOUJGJFST3FEBDUFE
Case 2:19-cv-09039-SDW-LDW Document 15-2 Filed 04/12/19 Page 2 of 30 PageID: 985




    WRESTLEMANIA® 35
                  New Jersey - 2019


         ENFORCEMENT REPORT




                                                                                   1
          Case 2:19-cv-09039-SDW-LDW Document 15-2 Filed 04/12/19 Page 3 of 30 PageID: 986




WRESTLEMANIA® 35
MetLife Stadium - East Rutherford, New Jersey




                                                                                             2
          Case 2:19-cv-09039-SDW-LDW Document 15-2 Filed 04/12/19 Page 4 of 30 PageID: 987



WRESTLEMANIA® 35
Pinnacle Annual WWE Event – located this year at MetLife Stadium in NJ
  • 82,265 people in attendance
  • Fans came from all 50 states and 68 countries




                                                                                             3
      Case 2:19-cv-09039-SDW-LDW Document 15-2 Filed 04/12/19 Page 5 of 30 PageID: 988




Counterfeit Merchandise Seller #1: ERIC D. MOORE




                                                                                         4
          Case 2:19-cv-09039-SDW-LDW Document 15-2 Filed 04/12/19 Page 6 of 30 PageID: 989




Counterfeit Merchandise Seller #1: ERIC D. MOORE
Was selling the following counterfeit WWE shirt: WE SEIZED 58 SHIRTS FROM HIM




(front)                                          (back)

                                        (DESIGN #1)                                          5
      Case 2:19-cv-09039-SDW-LDW Document 15-2 Filed 04/12/19 Page 7 of 30 PageID: 990




Counterfeit Merchandise Seller #2: ANTHONY SIMMONS




                                                                                         6
          Case 2:19-cv-09039-SDW-LDW Document 15-2 Filed 04/12/19 Page 8 of 30 PageID: 991




Counterfeit Merchandise Seller #2: ANTHONY SIMMONS
Was selling the following counterfeit WWE shirt: WE SEIZED 56 SHIRTS FROM HIM




(front)                                            (back)

                                        (DESIGN #1)                                          7
      Case 2:19-cv-09039-SDW-LDW Document 15-2 Filed 04/12/19 Page 9 of 30 PageID: 992




Counterfeit Merchandise Seller #3: LOUIS E. MOORE




                                                                                         8
          Case 2:19-cv-09039-SDW-LDW Document 15-2 Filed 04/12/19 Page 10 of 30 PageID: 993




Counterfeit Merchandise Seller #3: LOUIS E. MOORE
Was selling the following counterfeit WWE shirt: WE SEIZED 60 SHIRTS FROM HIM




(front)                                            (back)

                                        (DESIGN #1)                                           9
      Case 2:19-cv-09039-SDW-LDW Document 15-2 Filed 04/12/19 Page 11 of 30 PageID: 994




Counterfeit Merchandise Seller #4: LILLAR R. HAYES




                                                                                          10
          Case 2:19-cv-09039-SDW-LDW Document 15-2 Filed 04/12/19 Page 12 of 30 PageID: 995




Counterfeit Merchandise Seller #4: LILLAR R. HAYES
Was selling the following counterfeit WWE shirt: WE SEIZED 33 SHIRTS FROM HER




(front)                                           (back)

                                        (DESIGN #1)                                           11
      Case 2:19-cv-09039-SDW-LDW Document 15-2 Filed 04/12/19 Page 13 of 30 PageID: 996




Counterfeit Merchandise Seller #5: ANDRE OQUINN




                                                                                          12
           Case 2:19-cv-09039-SDW-LDW Document 15-2 Filed 04/12/19 Page 14 of 30 PageID: 997




Counterfeit Merchandise Seller #5: ANDRE OQUINN
Was selling the following counterfeit WWE shirt: WE SEIZED 53 SHIRTS FROM HIM




 (front)                                            (back)

                                         (DESIGN #1)                                           13
      Case 2:19-cv-09039-SDW-LDW Document 15-2 Filed 04/12/19 Page 15 of 30 PageID: 998




Counterfeit Merchandise Seller #6: PARIS E. LEACRAFT




                                                                                          14
          Case 2:19-cv-09039-SDW-LDW Document 15-2 Filed 04/12/19 Page 16 of 30 PageID: 999




Counterfeit Merchandise Seller #6: PARIS E. LEACRAFT
Was selling the following counterfeit WWE shirt: WE SEIZED 49 SHIRTS FROM HIM




(front)                                            (back)

                                        (DESIGN #1)                                           15
      Case 2:19-cv-09039-SDW-LDW Document 15-2 Filed 04/12/19 Page 17 of 30 PageID: 1000




Counterfeit Merchandise Seller #7: DEVON BROWN



                                                      Name: Devon Brown
                                                      DOB:          92
                                                      Address: 218 E. 161st Street
                                                               Bronx, NY 10456




                                                                                           16
          Case 2:19-cv-09039-SDW-LDW Document 15-2 Filed 04/12/19 Page 18 of 30 PageID: 1001




Counterfeit Merchandise Seller #7: DEVON BROWN
Was selling the following counterfeit WWE shirt: WE SEIZED 87 SHIRTS FROM HIM




(front)                                           (back)
                                        (DESIGN #1)                                            17
          Case 2:19-cv-09039-SDW-LDW Document 15-2 Filed 04/12/19 Page 19 of 30 PageID: 1002




Counterfeit Merchandise Seller #7: DEVON BROWN
Was also selling the following counterfeit WWE shirt: WE SEIZED 11 SHIRTS FROM HIM




(front)                                         (back)

                                      (DESIGN #2)                                              18
    Case 2:19-cv-09039-SDW-LDW Document 15-2 Filed 04/12/19 Page 20 of 30 PageID: 1003



Law Enforcement seizing from
Counterfeit Merchandise Seller #7:




                                                                                         19
      Case 2:19-cv-09039-SDW-LDW Document 15-2 Filed 04/12/19 Page 21 of 30 PageID: 1004




Counterfeit Merchandise Seller #8: MITCHELL J. SLATER




                                                                                           20
          Case 2:19-cv-09039-SDW-LDW Document 15-2 Filed 04/12/19 Page 22 of 30 PageID: 1005




Counterfeit Merchandise Seller #8: MITCHELL J. SLATER
Was selling the following counterfeit WWE shirt: WE SEIZED 31 SHIRTS FROM HIM




(front)                                        (back)

                                     (DESIGN #2)                                               21
      Case 2:19-cv-09039-SDW-LDW Document 15-2 Filed 04/12/19 Page 23 of 30 PageID: 1006




Counterfeit Merchandise Seller #9: TYREAK RUSH




                                                                                           22
          Case 2:19-cv-09039-SDW-LDW Document 15-2 Filed 04/12/19 Page 24 of 30 PageID: 1007




Counterfeit Merchandise Seller #9: TYREAK RUSH
Was selling the following counterfeit WWE shirt: WE SEIZED 42 SHIRTS FROM HIM




(front)                                        (back)

                                    (DESIGN #2)                                                23
     Case 2:19-cv-09039-SDW-LDW Document 15-2 Filed 04/12/19 Page 25 of 30 PageID: 1008




Counterfeit Merchandise Seller #10:

JOHN DOE

Was served, but refused to give personal information and claimed
he had no ID on his person.




                                                                                          24
           Case 2:19-cv-09039-SDW-LDW Document 15-2 Filed 04/12/19 Page 26 of 30 PageID: 1009




Counterfeit Merchandise Seller #10: JOHN DOE #1
Was selling the following counterfeit WWE shirt: WE SEIZED 49 SHIRTS FROM HIM




 (front)                                         (back)

                                       (DESIGN #1)                                              25
     Case 2:19-cv-09039-SDW-LDW Document 15-2 Filed 04/12/19 Page 27 of 30 PageID: 1010




Counterfeit Merchandise Seller #11:

JOHN DOE

Was served, but refused to give personal information and claimed
he had no ID on his person.




                                                                                          26
          Case 2:19-cv-09039-SDW-LDW Document 15-2 Filed 04/12/19 Page 28 of 30 PageID: 1011




Counterfeit Merchandise Seller #11: JOHN DOE #2
Was selling the following counterfeit WWE shirt: WE SEIZED 37 SHIRTS FROM HIM




(front)                                           (back)

                                         (DESIGN #1)                                           27
     Case 2:19-cv-09039-SDW-LDW Document 15-2 Filed 04/12/19 Page 29 of 30 PageID: 1012




OTHER WWE EVENTS IN NEW YORK – BOOTLEG REPORT

In addition to bootleggers selling at the WrestleMania
event, they were also selling counterfeit merchandise
at WWE’s other events before and after WrestleMania –
WWE Hall of Fame and WWE Raw.


These other events were held at the Barclay’s Center
in Brooklyn, New York and, therefore, we were unable
to serve these individuals under the TRO.


                                                                                          28
       Case 2:19-cv-09039-SDW-LDW Document 15-2 Filed 04/12/19 Page 30 of 30 PageID: 1013



WWE Hall of Fame Event…
Day Before WrestleMania in New York
  • Located at the Barclays Center – Brooklyn, NY
  • Live ceremony event similar to the Oscars - honoring those who have
     achieved success in the sports entertainment industry




          EIGHT bootleggers were selling counterfeit
              WWE merchandise at the event.                                                 29
